Appellant was convicted of robbery, and his punishment assessed at confinement in the penitentiary for a term of five years, and he appeals. *Page 10 
Appellant made a motion to continue the case because J.C. Meade, Esq., whom he claimed was his leading attorney, was sick and could not attend the court. The court explains this bill by showing that appellant had the services of another able attorney, to wit, James H. Lyday, Esq., who had represented him at the examining trial and the trial for bail on habeas corpus, and who was then present and acting as his counsel, and that he also had the services of another attorney, to wit, T.P. Steger, Esq., employed by him in the case. We fail to see any resultant injury to appellant from the overruling of his motion to continue or postpone the case.
Appellant by his second bill excepted to the action of the court in sustaining the protest of the district attorney as to the method of defendant cross-examining the prosecuting witness, Jos. Seagall. It occurs to us, there was no error in this action of the district attorney. The conduct of defendant's counsel in this respect was improper. He had no right to contradict the witness about what he had testified to previously, unless he desired to do so as a sworn witness.
The court instructed the jury on behalf of appellant that, if they believed appellant got the property — alleged to have been procured in the robbery from Jos. Seagall — by purchase or gift, to acquit him. Appellant objected to this charge of the court on the ground, as he claimed, that there was no evidence that appellant got said property by gift, — that appellant claimed to have purchased the same. If this be true, still we fail to see how the charge of the court in reference to the procurement of the property by gift could have prejudiced appellant. But it occurs to us that there is some testimony in the record suggesting a gift of some of the alleged property. Some objections are made to other portions of the court's charge, but we have examined the same carefully, and find no error therein. The testimony, in our opinion, supports the verdict of the jury, and the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.